     Case 3:20-cv-00044-JPG Document 3 Filed 05/08/20 Page 1 of 4 Page ID #37



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DANNY E. BAXTER,

                Plaintiff,

        v.                                                     Civil No. 20-cv-44-JPG
                                                            Criminal No. 16-cr-40010-JPG
 UNITED STATES OF AMERICA,

                Defendant.

                                 MEMORANDUM AND ORDER

       This matter comes before the Court on petitioner Danny E. Baxter’s motion to vacate, set

aside or correct his sentence pursuant to 28 U.S.C. § 2255 (Doc. 1).

I.     Background

       In October 2016, Baxter pled guilty to one count of possession of child pornography, and in

February 2017, the Court sentenced him to serve 24 months in prison. He served that sentence and

began serving his term of supervised release in October 2017. Apparently, it did not go well. On

December 7, 2018, Baxter was taken into custody on state charges. His conduct also served as a

basis for a petition to revoke his federal supervised release. A few months later, Assistant Federal

Public Defender Judith A. Kuenneke was assigned to represent Baxter in the federal revocation

proceedings. On April 25, 2019, Baxter admitted the allegations in the petition to revoke, and the

Court revoked his supervised release and sentenced him to serve 18 months in prison. Baxter did

not appeal his sentence. Accordingly to the Bureau of Prisons (“BOP”) website, Baxter was

released from prison on March 18, 2020. See Federal Bureau of Prisons, Find an inmate,

https://www.bop.gov/inmateloc/ (last visited May 7, 2020).

       In his January 2020 § 2255 motion, Baxter claims that Kuenneke provided constitutionally

ineffective assistance of counsel because of her advice to him before he admitted the allegations in

the petition to revoke. Specifically, Baxter claims Kuenneke assured him that he would receive
      Case 3:20-cv-00044-JPG Document 3 Filed 05/08/20 Page 2 of 4 Page ID #38



credit toward his revocation sentence for the time—he claim 115 days—that he spent in jail from

December 2018 until his supervised release was revoked in April 2019. Apparently, once he

arrived in federal prison to serve his revocation sentence, the Bureau gave him a release date that

did not account for Baxter’s jail time. He asks the Court to award him jail credit because of

Kuenneke’s ineffective assistance. He does not challenge his admission of the supervised release

violations.

II.     Analysis

        Pursuant to Rule 4(b) of the Rules Governing Section 2255 Proceedings for the United

States District Courts, the Court has determined that it is plain from the motion and the record of the

prior proceedings that the petitioner is not entitled to relief. The Court will therefore deny the

motion.

        Relief under § 2255 is available if a defendant’s sentence “was imposed in violation of the

Constitution or laws of the United States, or the court was without jurisdiction to impose such

sentence, or the sentence was in excess of the maximum authorized by law. . . .” 28 U.S.C.

§ 2255(a). “Relief under § 2255 is available ‘only in extraordinary situations, such as an error of

constitutional or jurisdictional magnitude or where a fundamental defect has occurred which results

in a complete miscarriage of justice.’” United States v. Coleman, 763 F.3d 706, 708 (7th Cir. 2014)

(quoting Blake v. United States, 723 F.3d 870, 878-79 (7th Cir. 2013)). It is proper to deny a

§ 2255 motion without an evidentiary hearing if “the motion and the files and records of the case

conclusively demonstrate that the prisoner is entitled to no relief.” 28 U.S.C. § 2255(b); see

Sandoval v. United States, 574 F.3d 847, 850 (7th Cir. 2009).

        Baxter’s argument rests on one fundamental misunderstanding of his Sixth Amendment

right to counsel—that it applies to him. The Sixth Amendment to the Constitution provides that

“[i]n all criminal prosecutions, the accused shall enjoy the right . . . to have the Assistance of
                                                    2
    Case 3:20-cv-00044-JPG Document 3 Filed 05/08/20 Page 3 of 4 Page ID #39



Counsel for his defence.” U.S. Const. amend. VI. This right to assistance of counsel encompasses

the right to effective assistance of counsel. McMann v. Richardson, 397 U.S. 759, 771, n. 14

(1970); Watson v. Anglin, 560 F.3d 687, 690 (7th Cir. 2009). However, the constitutional right to

counsel generally does not extend to proceedings for revocation of supervised release unless “the

defendant makes a colorable claim ‘(i) that he has not committed the alleged violation of the

conditions upon which he is at liberty; or (ii) that, even if the violation is a matter of public record

or is uncontested, there are substantial reasons which justified or mitigated the violation and make

revocation inappropriate.’” United States v. Eskridge, 445 F.3d 930, 932, 933 (7th Cir. 2006)

(quoting Gagnon v. Scarpelli, 411 U.S. 778, 790 (1973)). Baxter, who admitted the allegations in

the revocation petition and stands by those admissions today, does not fall into either category.

Therefore, he had no constitutional right to counsel for his revocation proceedings that could be

challenged in a § 2255 proceeding.

       Even if Baxter had had a constitutional right to effective assistance of counsel in his

revocation proceedings, the Court would find that Kuenneke provided adequate assistance. Counsel

is constitutionally ineffective where her performance fell below objective standards for reasonably

effective representation and where that deficiency prejudiced the defense. Strickland v.

Washington, 466 U.S. 668, 688-94 (1984). Kuenneke was not deficient in her advice to Baxter

about credit for the time he spent in jail; she correctly advised him that in his circumstances it

would count toward his federal revocation sentence. See 18 U.S.C. § 3585(b). And while it appears

the BOP did not immediately recognize this, informing him of a release date in July 2020 that did

not account for his jail time served, it appears it has corrected this error and released Baxter in

March 2020.

       Finally, the Court rejects Baxter’s § 2255 motion because the relief he seeks—credit toward

his sentence—is not available through a § 2255 motion. It is only available through a petition under
                                                    3
       Case 3:20-cv-00044-JPG Document 3 Filed 05/08/20 Page 4 of 4 Page ID #40



28 U.S.C. § 2241 challenging the BOP’s calculation of his sentence and filed in the district of

incarceration after exhaustion of administrative remedies. See United States v. Walker, 917 F.3d

989, 994 (7th Cir. 2019).

III.     Certificate of Appealability

         Pursuant to Rule 11(a) of the Rules Governing § 2255 Proceedings and Rule 22(b)(1) of the

Federal Rules of Appellate Procedure, the Court considers whether to issue a certificate of

appealability of this final order adverse to the petitioner. A certificate of appealability may issue

“only if the applicant has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2); see Tennard v. Dretke, 542 U.S. 274, 282 (2004); Ouska v. Cahill-Masching,

246 F.3d 1036, 1045 (7th Cir. 2001). To make such a showing, the petitioner must “demonstrate

that reasonable jurists could debate whether [the] challenge in [the] habeas petition should have

been resolved in a different manner or that the issue presented was adequate to deserve

encouragement to proceed further.” Ouska, 246 F.3d at 1046; accord Buck v. Davis, 137 S. Ct. 759,

773 (2017); Miller-El v. Cockrell, 537 U. S. 322, 327 (2003). The Court finds that Baxter has not

made such a showing and, accordingly, declines to issue a certificate of appealability.

IV.      Conclusion

         For the foregoing reasons, the Court DENIES Baxter’s § 2255 motion (Doc. 1),

DECLINES to issue a certificate of appealability, and DIRECTS the Clerk of Court to enter

judgment accordingly.

IT IS SO ORDERED.
DATED: May 8, 2020

                                                       s/ J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       DISTRICT JUDGE




                                                   4
